 
Exhibit 10.1
 
 
RETIREMENT PLAN FOR OUTSIDE DIRECTORS
OF COMMERCE BANCORP, INC.
 
 
1.
Purpose

 
The Retirement Plan for Outside Directors of Commerce Bancorp, Inc., a New
Jersey business corporation (the “Plan”), is designed to enhance the ability of
Commerce Bancorp, Inc. to attract and retain suitable Directors by providing
retirement benefits for Directors of Commerce Bancorp, Inc. (“CBI”) who retire
after the Effective Date.
 
2.
Definitions

 
Except as otherwise specified or as the context may otherwise require, the
following terms have the meanings indicated below for all purposes of this Plan:
 
Cause means (i) a Director is indicted for, convicted of or enters a plea of
guilty or nolo contendere to, a felony, a crime of falsehood or a crime
involving fraud, moral turpitude or dishonesty; or (ii) a Director willfully
fails to perform his duties as a member of the Board of Directors of CBI (other
than any such failure resulting from a Director’s incapacity due to illness or
disability) or a Director engages in any conduct materially harmful to CBI’s
business; and in either case fails to cease such conduct or correct such
conduct, as the case may be, within thirty days subsequent to receiving written
notice from the CBI Chief Executive Officer or the Board advising a Director of
same (which conduct shall be specifically set forth in such notice).
 
Director means a member of the Board of Directors of CBI on or after the
Effective Date who is not an employee of CBI or any subsidiary thereof on his or
her date of death or Retirement as a Director.
 
Board Service means, service as a Director of CBI both before and after the
Effective Date; provided, however, that Board Service shall not include any
period during which the Director is an employee of CBI or any subsidiary
thereof. Service on the Board of a subsidiary or a company which was merged into
CBI is not Board Service.
 
Retainer means the annual retainer paid to a Director as compensation for
services as a Director of CBI, including committee or committee Chairman’s
retainers and any other fees paid for attendance at meetings of the Board of
Directors of CBI or any committee of the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
Retirement or Retires means ceasing to be a member of the Board of Directors of
CBI for any reason other than removal for Cause.
 
Effective Date means January 1, 1993.
 
1099 Compensation means, with respect to any Director, all compensation
(including without limitation the Retainer, but specifically excluding
compensation relating to exercising options) for which a written statement
pursuant to the Internal Revenue Code of 1986, as amended (or any successor code
or law) is required to be furnished to the Director.
 
3.
Eligibility

 
 
Any Director who has completed five or more years of Board Service, has not been
removed for Cause, attains the age of 65, and Retires from the Board of
Directors of CBI on or after the Effective Date shall be eligible for retirement
benefits under Sections 4, 6 or 7 hereof, whichever commences first.  The lawful
spouse of any Director who completed five or more years of Board Service and had
not been removed for Cause, but who died after January 1, 1993, but before the
commencement of a Director’s retirement benefit under Sections 4, 6 or 7, as the
case may be, shall be eligible for the Alternate Spousal Benefit under Section 5
hereof.

 
4.
Director’s Reimbursement Benefit

 
 
The benefits payable to a Director hereunder shall be monthly payments, each in
an amount equal to the highest annual 1099 Compensation for any twelve-month
period during the five-year period immediately preceding the Director’s
Retirement, divided by twelve (12).  Benefits shall commence as of the first day
of the month after the last to occur of: (a) the date the Director has attained
his or her 65th birthday; or (b) the date of Director’s Retirement under the
Plan or death while serving as a Director; and shall be paid until the earliest
of: (1) the later of the Director’s death and the Director’s spouse’s
death;  (2) a period equal to the length of the Director’s Board Service; or (3)
the last of 120 monthly payments.  Upon the death of a Director receiving a
Director’s retirement benefit, any remaining payments shall be made to the
Director’s lawful spouse.

 
5.
Alternate Spousal Benefit

 
The benefits payable to an eligible spouse of a deceased Director hereunder
shall be monthly payments, each in an amount equal to the highest annual 1099
Compensation for any twelve-month period during the five-year period immediately
preceding the earlier of the date of the Director’s death or Retirement under
the Plan, divided by twelve (12).  Benefits shall commence as of the first day
of the month after the date of the Director’s death, and shall be paid until the
 
 
2

--------------------------------------------------------------------------------

 
earliest of: (1) the Director’s spouse’s death; (2) a period equal to the length
of the Director’s Board Service; or (3) the last of 120 monthly payments.
 
6.
Disability

 
Any Director who has completed five or more years of Board Service, has not been
removed for Cause and becomes disabled shall be eligible for the retirement
benefits provided in the Plan. Benefit payments shall be made to such Director
in accordance with Section 4, except that (i) the date of reference to be used
for determining the amount of benefits payable shall be the date of disability,
and (ii) payment of benefits shall commence on the first day of the month
following the date of disability or, if later, the first day of the month
following the termination of the Director’s Board Service. “Disabled”
or  “disability” for purposes of this Plan is hereby defined as an inability due
to physical or mental illness or injury to fulfill the normal duties of a
Director of CBI for a period reasonably anticipated to be at least one year.
 
7.
Change in Control

 
A “Change in Control” of CBI shall be deemed to have occurred if there occurs a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934 (“Exchange Act”) as enacted and enforced on the
Effective Date; provided that, without limitation, such a Change in Control
shall be deemed to have conclusively occurred when any of the following events
shall have occurred:
 
(i) within any period of two consecutive years, a change in at least a majority
of the members of the CBI Board or the addition of five or more new members to
the CBI Board;
 
(ii) a person or group acting in concert as described in Section 13(d)(2) of the
Exchange Act holds or acquires beneficial ownership within the meaning of Rule
13d-3 promulgated under the Exchange Act of a number of common shares of CBI
which constitutes either (a) more than fifty percent of the shares which voted
in the election of directors of CBI at the shareholders’ meeting immediately
preceding such determination or (b) more than thirty percent of CBI’s
outstanding common shares.  For purposes hereof, unexercised warrants or options
or unconverted nonvoting securities shall count, for this purpose, as
constituting beneficial ownership of CBI’s common shares into which the warrants
or options are exercisable or the nonvoting convertible securities are
convertible, notwithstanding anything to the contrary contained in Rule 13d-3 of
the Exchange Act;
 
(iii) the CBI Board shall approve the sale of all or substantially all of the
assets of CBI; or
 
 
3

--------------------------------------------------------------------------------

 
(iv) the CBI Board shall approve any merger, consolidation, issuance of
securities or purchase of assets, the result of which would be the occurrence of
any event described in clause (i) or (ii) above.
 
Upon the occurrence of a Change in Control of CBI, and notwithstanding any other
provisions of the Plan, or the length of time served as a Director, a Director
shall immediately become entitled to receive monthly benefits, each in an amount
equal to the highest 1099 Compensation for any twelve-month period during the
five-year period immediately preceding the Change in Control, divided by
twelve (12).  Payment of benefits shall commence as of the first day of the
month after the termination of the Director’s Board Service and shall continue,
for a period of years, equal to two times the number of years of Board Service
completed by the Director up to a maximum of ten years. In the event that two
times the number of years served by a Director is greater than five years but
less than ten years, the Director will be deemed to have ten years of service
for purpose of calculating payments upon a Change in Control.
 
8.
Provision of Benefits

 
All benefits payable hereunder shall be provided from the general assets of
CBI.  No Director or spouse shall acquire any interest in any specific assets of
CBI by reason of this Plan.
 
9.
Amendment and Termination

 
CBI reserves the right to terminate this Plan or amend this Plan in any respect
at any time, and any such amendment may be retroactive; provided, however, that
no such termination or amendment may reduce the benefits payable to any Director
(or any spouse of a Director) in connection with a previous Retirement or a
Change in Control, and provided further that the termination of the Plan and
payments of benefits in connection with such termination shall comply with
Section 409A of the Internal Revenue Code of 1986.
 
10.
Administration

 
This Plan shall be administered by the Compensation Committee of the Board of
Directors of CBI. Such Committee’s final decision, in making any determination
or construction under this Plan and in exercising any discretionary power, shall
in all instances be final and binding on all persons having or claiming any
rights under this Plan.
 

 
4

--------------------------------------------------------------------------------

 
 
 
11.
Miscellaneous

 
 
Subject to Section 9 hereof, the adoption and maintenance of this Plan shall not
constitute a contract between CBI and any Director. Nothing herein contained
shall be deemed to give any Director the right to be retained as a Director, nor
shall it interfere with the Director’s right to terminate his or her
directorship at any time. No benefit payable hereunder shall be subject to
alienation or assignment, except as otherwise provided by law.
 
 
 
 
5

--------------------------------------------------------------------------------
